IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 38750/38751

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 393
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 6, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DEJAH LEE FINGER, aka BEEHN,                     )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Orders relinquishing jurisdiction and reducing sentences to concurrent unified
       sentences of seven years, with a minimum period of confinement of one year, for
       two counts of felony possession of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       In this consolidated appeal, Dejah Lee Finger appeals from the district court’s orders
relinquishing jurisdiction and reducing sentence. Pursuant to a global plea agreement, Finger
plead guilty to two counts of felony possession of a controlled substance, Idaho Code §
37-2732(c), with one count stemming from docket number 38750 and the second count
stemming from docket number 38751. The district court sentenced Finger to concurrent unified
terms of seven years, with two years determinate, but retained jurisdiction. After the periods of
retained jurisdiction the district court reduced Finger’s sentences to concurrent unified terms of
seven years, with one year determinate, and relinquished jurisdiction.           Finger appeals,



                                                1
contending the district court abused its discretion by refusing to grant probation. Finger seeks
relief in the alternatives of placement on probation or reduction of the underlying indeterminate
portion of her sentences.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594,
596-97 (Ct. App. 1990). The record in this case shows that the district court properly considered
the information before it and determined that probation was not appropriate.
       Finger requests in the alternative that the underlying indeterminate portion of her
sentence be reduced to four years or as this Court deems appropriate. Sentences are also
reviewed for an abuse of discretion. Our appellate standard of review and the factors to be
considered when evaluating the reasonableness of a sentence are well-established. State v.
Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d
1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v.
Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007).
       After reviewing the record, we conclude the district court did not abuse its discretion in
relinquishing jurisdiction and in granting a reduction of the determinate portion of the sentences,
without reduction of the indeterminate portion of the sentences.         Accordingly, the orders
relinquishing jurisdiction and reducing sentence are affirmed.




                                                2